UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2007 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-8773 CRESTED CORP. (Exact Name of Company as Specified in its Charter) Colorado 84-0608126 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY 82501 (Address of principal executive offices) (Zip Code) Company's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNOx Indicate by check mark if the registrant is not required to file reports to Section 13 or Section 15(d) of the Act. YESoNOx Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange act. Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YESoNOo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding Shares at November 13, 2007 Common stock, $.001 par value 17,382,704 -2- CRESTED CORP. INDEX Page No. PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements: Balance Sheets September 30, 2007 and December 31, 2006 (Unaudited) 4-5 Statements of Operations (Unaudited) Three and Nine Months Ended September 30, 2007 and 2006 6 Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 and 2006 7-8 Notes to Financial Statements (Unaudited) 9-17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-27 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4. Controls and Procedures 27 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 28-29 ITEM 1A. Risk Factors 29-32 ITEM 2. Changes in Securities and Use of Proceeds 32 ITEM 3. Defaults upon Senior Securities 32 ITEM 4. Submission of Matters to a Vote of Security Holders 33 ITEM 5. Other Information 33 ITEM 6. Exhibits and Reports on Form 8-K 33 Signatures 34 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements CRESTED CORP. BALANCE SHEETS ASSETS (Unaudited) September 30, December 31, 2007 2006 CURRENT ASSETS: Cash and cash equivalents $ 140,100 $ 3,236,600 Marketable securities Held to maturity - treasury bills 20,358,600 Available for sale 180,700 Accounts receivable Current receivable from affiliate 198,200 Dissolution of subsidiaries 24,000 Reimbursement of costs 72,200 Deferred tax asset 126,800 7,442,500 21,028,400 10,751,300 INVESTMENT IN AFFILIATE 12,412,600 4,280,400 DEFERRED TAX ASSET 304,700 91,300 $ 33,745,700 $ 15,123,000 The accompanying notes are an integral part of htese statements. -4- CRESTED CORP. BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) September 30, December 31, 2007 2006 CURRENT LIABILITIES: Current debt to affiliate $ $ 13,277,200 Liabilities held for sale 1,204,900 Income taxes payable 1,840,600 Other current liabilities 92,400 1,933,000 14,482,100 COMMITMENT TO FUND EQUITY INVESTEES 215,600 215,600 ASSET RETIREMENT OBLIGATION 54,000 51,000 COMMITMENTS AND CONTINGENCIES FORFEITABLE COMMON STOCK, $.001 par value 15,000 shares issued, forfeitable until earned 10,100 10,100 SHAREHOLDERS' EQUITY Preferred stock, $.001 par value; 100,000 shares authorized none issued or outstanding Common stock, $.001 par value; 100,000,000 shares authorized; 17,367,704 and 17,167,704 shares issued and outstanding, respectively 17,400 17,200 Additional paid-in capital 12,186,200 11,844,400 Unrealized loss (126,100 ) Retained earnings (accumulated deficit) 19,455,500 (11,497,400 ) 31,533,000 364,200 $ 33,745,700 $ 15,123,000 The accompanying notes are an integral part of htese statements. -5- STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 REVENUES: $ COSTS AND EXPENSES: Accretion of asset retirement obligation 2,000 49,300 3,100 149,100 General and administrative 36,100 198,800 304,600 348,200 38,100 248,100 307,700 497,300 LOSS FROM CONTINUING OPERATIONS (38,100 ) (248,100 ) (307,700 ) (497,300 ) OTHER INCOME AND (EXPENSES): Interest 371,500 11,300 554,800 12,200 Dividends 27,000 27,000 Loss on sale of marketable securities (1,080,200 ) (270,800 ) (4,498,800 ) (324,300 ) Loss on exchange of Enterra Acquisition shares (1,354,200 ) Loss on valuation of derivatives (223,600 ) Dissolution of investments 148,200 148,200 Gain on sale of investment 3,794,800 3,794,800 Litigation settlement (3,500,000 ) (3,500,000 ) Gain on sale of uranium assets 55,905,400 Gain (loss) on sale of assets (115,900 ) 284,100 Gain (loss) on foreign exchange (36,600 ) 214,700 (713,000 ) 62,300 52,608,400 (1,568,100 ) INCOME (LOSS) BEFORE EQUITY LOSS, AND INCOME TAXES (751,100 ) (185,800 ) 52,300,700 (2,065,400 ) EQUITY IN LOSS OF AFFILIATE (789,500 ) (2,311,900 ) (4,517,000 ) (2,656,200 ) INCOME (LOSS) BEFORE INCOME TAXES (1,540,600 ) (2,497,700 ) 47,783,700 (4,721,600 ) INCOME TAXES: Current provision for 743,500 (9,660,600 ) Deferred provision for 267,400 (7,170,200 ) 1,010,900 (16,830,800 ) NET INCOME (LOSS) $ (529,700 ) $ (2,497,700 ) $ 30,952,900 $ (4,721,600 ) PER SHARE DATA NET INCOME (LOSS) PER SHARE, BASIC $ (0.03 ) $ (0.15 ) $ 1.80 $ (0.28 ) NET INCOME (LOSS) PER SHARE, DILUTED $ (0.03 ) $ (0.15 ) $ 1.74 $ (0.28 ) BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 17,295,965 17,149,298 17,210,927 17,149,298 DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 17,295,965 17,149,298 17,743,107 17,149,298 The accompanying notes are an integral part of htese statements. -6- CRESTED CORP. STATEMENTS OF CASH FLOWS (Unaudited) For nine months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 30,952,900 $ (4,721,600 ) Adjustments to reconcile net income (loss) to net cash used in by operating activities: Equity in loss of affiliate 4,517,000 2,656,200 Loss on exchange of Enterra units 1,354,200 Loss on sale of marketable securities 4,498,800 324,300 Proceeds from sale of trading securities Gain on sale of assets (284,100 ) Gain on sale of assets to sxr (55,905,400 ) Gain on foreign exchange rates (214,700 ) Noncash interest income (358,600 ) Provision for income taxes 7,170,000 Income taxes payable 1,812,900 Gain on sale of Pinnacle Gas (3,794,800 ) Noncash compensation 169,500 195,800 Change in valuation of derivatives 223,600 Accretion of asset retirement obligation 2,100 149,100 Change in accounts receivable 48,200 Net changes in assets and liabilities (27,800 ) NET CASH USED IN OPERATING ACTIVITIES (7,591,400 ) (3,641,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of marketable securities 45,362,000 2,991,000 Proceeds from the sale of assets 25,000 4,830,000 Investment in affiliate (12,030,200 ) (3,071,300 ) Investment in treasury bills (20,000,000 ) NET PROVIDED BY INVESTING ACTIVITIES 13,356,800 4,749,700 CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of stock 342,000 Income tax benefit from stock option exercise 27,700 Net activity on debt to affiliate (9,231,600 ) 3,317,800 NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES (8,861,900 ) 3,317,800 NET INCREASE IN CASH AND CASH EQUIVALENTS (3,096,500 ) 4,426,500 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,236,600 95,100 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 140,100 $ 4,521,600 The accompanying notes are an integral part of htese statements. -7- CRESTED CORP. STATEMENTS OF CASH FLOWS (Unaudited) For nine months ended September 30, 2007 2006 SUPPLEMENTAL DISCLOSURES: Interest paid $ $ Income tax paid $ 7,820,000 $ NONCASH INVESTING AND FINANCING ACTIVITIES: Exchange of Enterra Acquisition Shares for Enterra Trust Units $ $ 3,315,300 Unrealized loss/gain $ 126,100 $ The accompanying notes are an integral part of htese statements. -8- CRESTED CORP. Notes to Financial Statments (Unaudited) 1)Basis of Presentation The Balance Sheet as of September 30, 2007, the Statements of Operations for the three and nine months ended September 30, 2007 and 2006 and Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 have been prepared by the Company without audit.The Balance Sheet at December 31, 2006, was derived from financial statements audited by Moss Adams LLP, independent public accountants, as indicated in their report for the year ended December 31, 2006 (not included).In the opinion of the Company, the accompanying financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to fairly present the financial position of the Company as of September 30, 2007 and the results of operations for the three and nine months ended September 30, 2007 and 2006 and cash flows for the nine months ended September 30, 2007 and 2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these financial statements be read in conjunction with the Company's December 31, 2006 Form 10-K.The results of operations for the periods ended September 30, 2007 and 2006 are not necessarily indicative of the operating results for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates of reclamation expenses based on certain assumptions.These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. 2)Recent Accounting Pronouncements FIN 48 In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes,” (“FIN 48”) an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.”FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 requires that the Company recognize in its financial statements, the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position.FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods and disclosure.The provisions of FIN 48 are effective beginning January 1, 2007 with the cumulative effect of the change in accounting principle recorded as an adjustment to the opening balance of retained earnings, goodwill, deferred income taxes and income taxes payable in the Balance Sheets.The adoption of FIN 48 has no significant impact on the financial statements of the Company at September 30, 2007. FAS 157 In September 2006, the FASB issued FASB Statement No. 157, “Fair Value Measurements” (“FAS 157”).FAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.The provisions for FAS 157 are effective for the Company’s fiscal year beginning January 1, 2008.The Company is currently evaluating the impact that the adoption of this statement will have on the Company’s financial position, results of operations or cash flows. -9- CRESTED CORP. Notes to Financial Statments (Unaudited) (Continued) SAB 108 In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (“SAB 108”). SAB 108 provides guidance on consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment. SAB 108 is effective for fiscal years ending after November 15, 2006. The adoption of SAB 108 did not have an impact on our financial statements. SFAS 159 In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. SFAS 159 will be effective for us on January 1, 2008.
